Reasons for Allowance
	Following a diligent search, it was determined that the prior art neither teaches nor suggests a bispecific antigen-binding construct comprising a first antigen-binding unit and a second antigen-binding unit, wherein the first antigen- binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit 2 or a Slit 2 fragment that specifically binds to a tumor cell surface antigen RoBo1, wherein the first antigen-binding unit is an antibody or an antibody fragment comprising a VH and a VL of SEQ ID NOs: 2 and 3, respectively; wherein the second antigen-binding unit is a Slit2 or Slit2 fragment that comprises SEQ ID NO: 1; wherein the construct comprises the amino acid sequence SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9. Further, it was also determined that there are no double patenting issues were found.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUNG MIN YOON/Examiner, Art Unit 1643  


/HONG SANG/Primary Examiner, Art Unit 1643